Title: From George Washington to Samuel Huntington, 22 December 1780
From: Washington, George
To: Huntington, Samuel


                        

                            
                            Sir
                            Head Quarters New Windsor Decr 22nd 1780
                        
                        I do myself the honor to enclose to Your Excellency the Extract of a Letter which I have just received from
                            Governor Clinton, and which I beg leave to recommend strongly to the attention of Congress, as by this inergetic Exertion
                            of the State of New York the Army will probably be kept from dissolution. We have not for some time received a Barrel of
                            Flour from the Southward, except a few hundred from the Bank, and I cannot learn that there is any upon the
                            communication. Thus we are of necessity thrown upon the State of New York for this Winter’s supply of Bread, and for that
                            reason, every aid and assistance should be given to the Agent to enable him to comply with his contracts.
                        Should Col. Hay be even successful in his impress, I dread the consequences of not having established
                            Magazines in time. The Garrison of West Point, have not a day’s Flour beforehand, and the Weather threatens a stoppage of
                            Navigation. While the Ice is insufficient to bear Carriages, it will be difficult to throw in supplies, even were they
                            collected, as the Roads leading to the Point are, in a manner, impassable in the Winter.
                        By Letters from Rhode Island, I am informed of the death of the Chevalier de Ternay, he is succeeded by the
                            Chevalier Destouche. I have the honor to be With the most perfect respect Your Excellency’s Most Obedient Hble Servant
                        
                            Go: Washington
                        
                    